 BOB'S CASING CREWSBob'sCasingCrews,Inc.andLocal826,InternationalUnionofOperatingEngineers,AFL-CIO. Case 16-CA-3401August 1, 1969DECISION AND ORDERBY MEMBERSFANNING, JENKINS,AND BROWNOn March 18, 1969, Trial Examiner Joseph I.Nachman issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andtheentirerecord in the case, and adopts thefindings, conclusions, and recommendations of theTrial Examiner' with the following modification.Unlike the Trial Examiner, we do not find thattheRespondent refused to reemploy Loper todiscouragemembership in any labor organization.Accordingly, we find no violation of Section 8(a)(3)of the Act.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein, and orders that Respondent, Bob'sCasingCrews, Inc.,Odessa,Texas, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder, as so modified:'The Respondent'smotion to set asidethe TrialExaminer'sDecision isdenied.As the TrialExaminer'sDecision,the exceptions, the briefs, andthe entire record in the case adequately present the issues and the positionsof the parties, the Employer's request for oral argument is denied.'The Trial Examiner's finding of an 8(axl) violation,which we adopt, isbased upon the Respondent's refusal to reemploy Billy Ray Loper becauseof his protected concerted activities while employedby Red'sCasingCrews.There is no showing that any labor union was involved in theactivitiesatRed's.The TrialExaminer found it unnecessary to considerwhether Loper's participation in the ChargingParty'sstrike for recognitionagainst the Respondent contributed to the Respondent's decision not toreemploy him. Accordingly,and in the absence of exceptionsto the TrialExaminer's failure to base his 8(a)(3) findingon Loper's strike activity, weconclude thata findingof an 8(a)(3) violation is notwarranted.31.Delete paragraph 1(b) from the RecommendedOrder and renumber paragraph 1(c) as paragraph1(b).2.Delete the final sentence in the notice attachedto the Recommended Order.MEMBER BROWN,dissenting:The record, in my opinion, does not establish thatRespondent refused to hire Loper for unionconsiderationsorforotherwiseengaginginprotected concerted activities. I would, therefore,dismissthe complaint.TRIAL EXAMINER'S DECISIONJOSEPH I.NACHMAN, Trial Examiner: This proceedingtried before me at Odessa, Texas, on January 14 and 15,1969, involves a complaint' pursuant to Section 10(b) ofthe National Labor Relations Act (herein called the Act),which as amendedallegesthat Bob's Casing Crews, Inc.(hereinRespondent), refused to reemploy one Billy RayLoper because of his assistance to and support of Local826, International Union of Operating Engineers (hereintheUnion), and because of his concerted activities withother employees for their mutual aid or protection, inviolation of Section 8(a)(3) and (1) of the Act, and bythreats and other conduct interfered with, restrained, andcoerced its employees in the exercise of rights guaranteedby Section 7 of the Act, thus independently violatingSection 8(a)(1) thereof.'For reasons hereafter stated I find and conclude thatLoper was denied reemployment because of his concertedactivities, but the General Counsel has failed to establishby a preponderance of the evidence, that Respondentindependently interfered with the Section 7 rights of itsl,employees and that the allegations of the complaint inthat regard should be dismissed.At the trial the parties were represented by counsel, andwere given full opportunity to examine and cross-examinewitnesses,to introduce relevant evidence, to argue orallyon the record, and to submit briefs. Oral argument waswaived.Briefs submitted by the General Counsel andRespondent,respectively, have been duly considered.Upon the entire record in the case, including myobservation of the demeanor of the witnesses, I make thefollowing:'IssuedOctober22, on a chargeriledAugust9, and amended chargesriledAugust 19 and September12. These andall dates hereafter mentionedare 1968,unless otherwise noted.'This case originally came on fortrialbefore TrialExaminerJerry B.Stone, on DecemberII.At thattimepar. 7(a) of the complaint allegedthat between May 15 and June15, SupervisorNewman ordered employeesto refrain from discussing union matters among themselves during theirnonworking time.On motionpar. 7(a) of the complaint was amended bythe General Counsel to allege that the event therein referred to occurred onor about June1.TrialExaminer Stone, on the representation ofRespondent'scounsel that he needed further time to prepare for theamendment,granted a continuance.At the conclusion of theGeneralCounsel's case in the trialbeforeme, Respondent moved to dismiss allallegations of the complaint,individuallyand collectively, for lack ofadequateproof.In response to my requestof GeneralCounsel to detailwhat evidence the record contained to support the allegationsof par. 7(a),he answered"None."Accordingly,themotion to dismiss was grantedinsofar as it related to par.7(a).This ruling makes it unnecessary toconsider Respondent's further contentionthat par. 7(a) of the complaint asamended had no charge filed within 6 months of the event, to support it. Ifthe pointhad to be decidedIwould haveno hesitancein holdingthat thecharges herein are adequate to support the complaint as amended.N.L.R.B.v.Fan!Milling Co.,360 U.S. 301.178 NLRB No. 2 4DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTSA. The Unfair Labor Practices Alleged1.BackgroundThe Unionbegan its organizational campaign in lateFebruary or early March, and within the following 30days held severalmeetingswith employees at whichauthorizationcardswere signed.Company PresidentBlackmon admittedly learned of the Union's activityamong Respondent's employees on or about March 10.Later in March, the Union orally requested recognitionfrom Blackmon,and thereafter renewed its request inwriting.Such requests either went unanswered,or weredenied.Shortlyafter learningof the Union'scampaign,Blackmon made a speech to his employees that he causedto be assembled for the purpose. Although the GeneralCounsel concedes that the speech was protected bySection 8(c) of the Act, he contends, and I find, that thespeech and other events hereafter referred to, demonstrateRespondent's hostility to the organizational activity of itsemployees.' On April 17 the Union hand delivered a letter'The complaint herein alleges that the Union is a labor organizationwithin the meaning of the Act.Respondent's answer states that it"neitheradmits nor denies" that allegation.No claim was made that Respondentwas without knowledge of the facts.As the answer did not comply withSec. 102.20 of the Board'sRules and Regulations,the averments of thecomplaint in that regard are deemed admitted,and I find that fact to be asthere alleged.With respect to commerce,the complaint alleges and theanswer admits that Respondent is engaged at Odessa,Texas and Hobbs,New Mexico,in the business of running casing for the oil well drillingindustry,and in renting tools and equipment for such purposes,and thatduring the past year it performed services valued at more than$50,000 forcustomers outside the State of Texas, and also performed services valuedatmore than$50,000 for customers within the State of Texas who madesales to customers engaged in interstate commerce.Although Respondentadmitted those allegations of the complaint,itargues that the Board iswithout jurisdiction over its operations because they are essentially localand there has been no showing that a strike among its employees wouldhave any impact upon interstate commerce or the free flow thereof. Thecontention is plainly without merit.SeeN.L.R.B.v.RelianceFuel OilCorp.,371U.S.224, and the cases there cited. Respondent further arguesthat while its business fits the Board's $50,000 outflow test announced inStemon'sMailing Service,122 NLRB 81, that standard cannot be appliedto its operations because the casing business is new and was not before theBoard when the test announced inStemon,supra.was adopted, and hencecannot be said to have been contemplatedby theBoard as applicable tothe casing business.In support of this argument Respondent citesSeattleRealEstateBoard,etc.,130NLRB 608, 610.1find the -.argumentunconvincing.Stemon,supra,was intended to lay down the broad rule,that absent unusual circumstances,such as were present inSeattle RealEstate Board(which decision has not been cited or relied upon by theBoard since it issued),that the Board would assert jurisdiction "over allnonretail enterprises"meeting the $50,000 inflow or outflow test, andStemon,supra,has been applied by the Board to the oil well drillingindustry,of which it regarded the running of casing as an integral part.Hondo Drilling Company N.S.L..164NLRB No. 67;Carl B. KingDrilling Co.,164 NLRB No. 68;Colo.Well Service.Inc.,163 NLRB 101;Wek Drilling Co.Inc..174 NLRB No. 92.Moreover,the Board has infactfound the Union to be a labor organization, and has assertedjurisdiction over Respondent.InBob'sCasing Crews,Inc.. 16-RC-4968, arepresentation proceeding filed by the Union on July 31, 1968,and stillpending,a hearing was conducted at which Respondent raised the samejurisdictional issue it raised here.The Regional Director on October 8,issued his Decision and Direction of Election,finding the Union to be alabor organization,and specifically rejecting the defense of lack of Boardjurisdiction.The Board,on December 4, denied Respondent's Request ForReview,holding that the Request "raises no substantial issue warrantingreview."The Regional Director'sDecision and the Board's denial ofreview,are exhibits'in the instant case.toRespondent's office,which Blackmon admitted hereceived,again demanding recognition,and stating thatunlesssuch was granted by midnight that day, there wouldat that time "be a work stoppage by your employees."Respondent did not reply to the Union's letter, and atmidnightApril 18, a number of Respondent's employeesleft their jobs and engaged in a strike against it.' On May9, the Union wired Respondent that it was unconditionallyoffering to return all striking employees to work as of 8p.m.,May 10. Respondent replied that although Uniondid not represent a majority, the company would reinstatethose striking employees who had not been discharged forcause,' and who individually unconditionally offered toreturn to work. The strike thereupon terminated.'2. Independent interference, restraint, and coercionTo establish this aspect of his case, the General Counselrelies entirely upon the uncorroborated testimony of CecilEarnest, who testified that "on or about" April 1, "late inthe morning," at Respondent's shop, Blackmon stated tohim, in the presence of four or five other employees, insubstance, that he had been in business for 13 years, thathe would run it as he saw fit, and that he would padlockhis doors before he would havea union tellinghim whatto do. According to Earnest, those present were standingina group, within 6 or 8 feet of each other, thatBlackmon spoke in a normaltone of voice so that none ofthose present should have had any difficulty hearing whatwas said.When pressed for the identity of those present,Earnest could name only J. R. Tankersley, and GlenGolden, the supervisory status of the latter not being inquestion, claiming inability to recall the names of theothers.In addition to Blackmon who denied that he made anystatementof the nature attributed to him by Earnest,Respondent called the three employees regularly assignedto the shop,' who testified that they never heard Blackmonmake such remark at any time or place. Paul Burns,employed by Respondentas a caser,testified that henormally worked as a member of Earnest's crew, andwhen he did so accompanied the latter to the shop to turninwork tickets, and that he never heard Blackmon makea remark of the nature here involved. Although Earnestclaimed that he had discussed Blackmon's statement withGlen Golden, the latter denied that he had heard such a'Blackmon's speech was tape recorded,and a substantial portion of itwas transcribed into the record.Ideem it unnecessary and of no particularbenefit to refer to specific portionsof thespeech.Suffice it to say, thespeech read in itsentirety,plainly shows thatby commentsentirelylegitimate,Blackmon was conveying to the employees that he did not wanta union in his operation,and triedto convincethem thatitwould be intheir interest not to select union representation.To thatextent the speechevidences antiunion animus.'There is a conflict in the evidence as to the number and identity of theemployees who engagedin the strike. The General Counselcontends thatabout 13 employeesdid so,while Blackmon claimsthere were only aboutseven or eight.Except with respect toLoper,the alleged discriminatee, thepertinentfacts of whichare hereafter dismissed,Ifind it unnecessary toresolve the conflict.'The record shows that on April 23,Respondent dischargedemployeesEarl Pierce,Cecil Earnest,and Jimmie Branum.Accordingto the letterssent these employees,each was discharged"for assaulting an employee ofthis company on or about April 21, 1968." The legalityof these dischargesis not in issue here.'AccordingtoBlackmon,whose testimony in that regard isuncontradicted,all striking employees who applied for reinstatement, werereturned to work. Three employees not involved here did notapply forreinstatement. It is undisputedthat Loperdid not do so.'These areFloydBingham, Bidal Moya, and Charles Dugan. BOB'S CASING CREWSremark by Blackmon at any time.In addition Goldenidentified a work ticket showing that on April 1, he wason a job about 75 miles from Odessa,and testified thatthe job required his absence from town for something over15 hours.Conclusions as to the Section 8(a)(1) AllegationsUpon consideration of the entire record relating to thisaspect of the case,Ifind and conclude that the GeneralCounsel has failed to prove by a preponderence of thecredible evidence that Blackmon made the remarks whichEarnest attributed to him.Ireach this conclusion becauseof (1) Earnest'sdemeanor while testifying which did notimpressme as evidencing a credible witness;(2) theGeneral Counsel's failure to call, or explain why he didnotcallTankersley,one employee whom Earnestidentified by name as having allegedly heard Blackmon'sstatement;and (3)the fact that Earnest had a motive fortestifying as he did,namely his discharges by RespondentinApril,as noted fn.6, supra.'When these factors areconsidered in the light of the affirmative evidence adducedby Respondent on this issue,Imust and do find andconclude,that the General Counsel failed to prove thisallegation by a preponderence of the credible evidence,and that the same should be dismissed.1°3.Alleged failure to reemploy LoperLoper had been employed by Respondent since aboutJuly 1967,as a regular caser,and worked in that capacityuntilaboutDecember 20, 1967.During this time heworked in a crew supervised by Raymond Northcutt."BecauseLoperwanted to return to his home inMississippi for the the impending Christmas holiday, heasked Northcutt for the time off. Northcutt explained that'because the work was of an emergency nature,and thatLoper'sabsencemightmake it necessary for anotheremployee to loose his holiday by having to work inLoper's place,itwas company policy not to grant time offduring a holiday,and that any regular employee who wasnot available if called for work on a holiday,would bedischarged.A day or two later,Loper told Northcutt thathe was going home for Christmas,but rather than riskdischarge he would quit,and when he returned to theOdessa area would work as an extra.Loper testifiedwithout contradiction that Northcutt raised no objectionto what Loper proposed to do,saying only that he hatedto loose Loper, and would call him as an extra when such.work was available.The regular employment which Loperthus terminated ended on or about December 20, 1967.12Following his return to the Odessa area,Loper worked asan extra for Respondent and some four or five otheremployers,includingRed's Casing Crews.The record isclear that during 1968,Loper worked for Respondent asan extra a total of 9 days,the last one being on April 18."'Ihave given no consideration to the statement in Respondent'sbriefthat on April 29, Earnest filed a charge with the Board alleging that hisdischarges by Respondent was discriminatory,which charge was dismissedby the Regional Director on July 19,because such facts are not of recordin this case,and the Board's records available inWashington are not ofsuch a nature as to permit verification of the alleged facts."This conclusionmakes it unnecessary to consider whether, asRespondent contends,Earnest was a supervisor within the meaning of theAct and that there is no proof that any employee heard the statement."Respondent's employees work in crews;a crew consisting of a crewhauler,and normally four casers.The crew hauler is the one who gets thejob order, assembles the crew by calling the casers who normally work forhim, or if a particular man is unavailable,an extra that works when calledby any crew hauler.The extras work not only for Respondent, but for anyother employer in the industry who might call them.The crew haulersadmittedly are supervisors.5During the Union campaign heretofore mentioned,Loper attended some four or five union meetings, and atthe first such meeting along with a number of otheremployees signed a Union card.That was also attendedby one"Russell,"who is identified in the record only as"a crew hauler for Bob's," as well as by Glen Golden andBillyGilbert,both admitted supervisors of Respondent,Golden also then signing a card.On April 18,when theUnion struck Respondent for recognition,Loper was atwork for Respondent in a crew supervised by Golden, andleft that job before it was completed,as a striker. AfterApril 18,Respondent's crew foremen did not call Loperfor "extra"work,nor did Loper apply to Respondent orany crew hauler for work.During that period Loperworked for other employers,but their identity nor withwhat regularity,does not appear.Although CompanyPresident Blackmon testified that on April 18, he was notaware that Loper had participated in the strike againstRespondent,he admitted that he learned of that fact whenthe payroll covering that period was prepared.Althoughthe date of this does not appear,itcould not have beenmore than a week or 10 days later.As heretofore stated,after the conclusion of the strikewhich began April 18,Respondent did not call Loper towork,nor until the events hereafter referred to, did Loperask it for work,although he was available for such on thebasisof an"extra."On or about August 6, Lopertelephoned crew hauler Golden,and in the course of theconversation asked Golden if the latter had work for him,saying that he had been discharged by Red'sCasingCrews,theemployerforwhom he had workedimmediately prior thereto.Golden told Loper that hewould hire him, but could not do so unless the latter firstcleared through the office,stating that his standinginstructionswere not to hire anyone without suchclearance.Loper agreed to seek the required clearance."'Loper then called Company President Blackmon andasked whether he (Loper)was barred from working forRespondent.Blackmon replied"No, I don't guess.Why."Loper replied that he had theretofore regularly worked forRespondent,but had quit and then worked as an extrauntil he left the job to engage in the strike which occurredon April 18.Blackmon asked where he(Loper)had beenworking.Loper replied that he had been working forRed's Casing Crews,but had been fired because he andsome fellow employees left a job after having workedmore than 20 consecutive hours, and Red's failed to sendrelief.Blackmon told Loper that in the oil fields therewere good jobs and bad jobs,that a worker stood to makethem all,that Loper would have to file a new application,but that the matter of screening applicants had beendelegated to Billy Gilbert,an admitted supervisor, andthat Loper should communicate with Gilbert.However,Blackmon also told Loper that leaving a job in the middlewasn'tmuch of a recommendation to go to work forRespondent.16Following his conversation with Loper,Blackmon called Crew Foreman Northcutt,forwhomLoper had worked prior to December 1967, and inquiredas to the circumstances under which Loper had then quit."The findings to this point are based on a compositeof thecreditedtestimony of Loper and Northcutt,which basically is not in conflict."The exact dates are January 5 and25, February3 and 28, March 13and April 1,3, and 18."To this point there is no basic conflict in the evidence;the foregoingfindings being based on a composite of the credited testimony of Loperand Golden."My findings with respect to this conversation are based on a compositeof the testimony of Loper and Blackmon which,to the extent credited is 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDAscertaining that Loper had quit to enable him to gohome for Christmas, and to avoid being fired for notbeingavailableatthattime,Blackmonthencommunicated with Billy Gilbert. Blackmon told Gilbertof Loper's call to him for employment, and that he hadreferred Loper to Gilbert. He also told Gilbert the reasonforLoper'squittingbefore Christmas 1967, and that hehad walked off the Red's job, and remarked that whileGilbertwould have to pass on the matter, in his(Blackmon's)viewthiswasnotmuchofarecommendation for employment with Respondent.Following his conversation with Blackmon on August 6,Loper sought to telephone Gilbert, but was unable toreach him until the evening of August 7. Loper toldGilbert that he had applied for work and that Golden hadagreed to hire him if he (Gilbert) gave his approval.Although Gilbert had been told by Blackmon about Loper"walkingoff"the job at Red's, as well as thecircumstances under which Loper had quit in 1967, hepretended to be unaware of those facts, his admittedcomment to Loper being, "I thought you were working atRed's."Gilbert also admitted that Loper then told himthathe had been discharged by Red's, and that he(Gilbert) replied that being fired by another company wasnotmuch of a recommendation for employment byRespondent.Gilbertdidnotdeny Loper's testimony,which I credit, that he was told by Gilbert "it is nothingpersonal, but it is just that I had rather not have you backout there on account of you walking off those jobs," andthat "you have walked off here twice and quit ...",16 nordid he deny, but in fact tacitly admitted that Loper'sconduct at the Red's job was one of the principal reasonsfor refusing to rehire Loper.Both Blackmon and Gilbert admitted that a number ofcaserswere hired as regular full time employees afterLoper was denied employment on August 7.The uncontradicted evidence in the case is that Loperwas discharged by Red's because he and a number of hisfellow employees had left the job to protest what they,correctly or incorrectly, regarded as excessive hours ofwork without relief, and as I have found, Loper informedBlackmonof these facts in their conversation on August6.Like the quitting of work to protest excessively coldconditions, involved inWashingtonAluminum,supra,thequitting of work by Loper and his fellow employees toprotest excessive hours, was equally protected by Section7 of the Act as concerted activity for which they could notlawfullybedischargedordenied employment. ThatLoper's leaving theRed's job was a critical andsubstantialfactorinRespondent'sdecisionnot toreemploy Loper isplainfrom the testimony of Blackmonand Gilbert, for both admittedly told Loper that hisleavingRed's job was not a recommendation foremployment with Respondent. It follows, therefore thatLoper was denied reemployment by Respondent becausehe engaged in protected concerted activity at Red's." Thisrefusal to reemploy was not only interference, restraintand coercion with respect to Loper's Section 7 rights, inviolation of Section 8(a)(1) of the act, but plainly has theforeseeable effect of discouragingmembership in theUnion, and therefore violated Section 8(a)(3) of the Act. Iso find and conclude.Having reached the conclusion just stated, it becomesunnecessary to decide whether Loper's participation in theApril 18, strike played any part in Respondent's decisionnot to reemploy him as, in any event, it could be no morethan another reason for concluding that Respondent'sconduct was unlawful.Upon the foregoing findings of fact and the entirerecord in the case, I make the following:CONCLUSIONS OF LAWConclusions on Alleged Refusal To Hire LoperTheGeneralCounsel contends thatRespondent'srefusal to reemploy Loper was predicated upon twofactors; (1) that Loper had engaged in the April 18 strikeagainstRespondent, and (2) that he hadengaged inconduct at Red's which was plainly concerted activity. Theauthorities are clear that if either of the two factorsmentionedwas a motivating reason for Respondent'sdecisionnot to reemploy Loper, the Act was violated.Phelps Dodge Corp. v. N.L.R.B.,313 U.S.177;N.L.R.B.v.Washington Aluminum Company, Inc.,370 U.S. 9." Inthe view which I take of the case, only the second of theGeneral Counsel's contentions need be considered.not regarded as in conflict. Blackmon did not deny that Loper explainedfullywhybe had been dischargedby Red's,indeed Blackmon admittedthat the subject was discussed.On the other hand Loper did not mention,but neither did he deny,that Blackmon told him that walking off the Red'sjob was not much of a recommendation to work for Respondent."As Loper had only left Respondent's jobsonly ontwo occasions-oncewhen he quit in December 1967, and the other on April 18, when Loperwent on strike-Gilbert's remark must have had reference to Loper's strikeactivity, notwithstanding the fact that he also testified that Loper's goingon strike did not constitute"walking off"the job,nor did it in any waybreach Respondent's rules."While WashingtonAluminum,supra,involved a discharge for engagingin concerted activity, the discrimination or interference proscribed by the1.Respondent is anemployer within the meaning ofSection 2(2) of the Act, and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.The charges filed herein were sufficient to invoke theBoard's jurisdiction and to support the complaint both asissued, and as thereafter amended.4.By denying reemployment to Loper because thelatters engaged in protected concerted activity at Red's,Respondent interfered with, restrained and coerced itsemployees in the exercise of rights guaranteed them bySection 7 of the Act, and discriminated against him todiscourage membership in the Union, and thereby engagedinand continues to engage in unfair labor practicesproscribed by Section 8(a)(1) and (3) of the Act.5.The aforesaid unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.6.TheGeneralCounsel failed to prove by apreponderence of the evidence that Respondent otherwiseinterfered with, restrained or coerced its employees in theAct isbroad enough to include a reTusal tohire or rehire because theemployee hadengaged in concertedactivity.Phelps Dodge Corp., supra."Although notall concerted.activity is protected--forlexamplea strike inviolationofacontractualno-strikeprovision,SouthwestBananaDistributors.Inc., 145 NLRB 815, 819-the burdenof proving facts toestablish the unprotected characterof Loper's concerted activity,being amatter of defense,was on Respondent.Not only didit fail to establish thatfact,but neither at the trial,nor inits briefdoes Respondent contend thatLoper's conduct at Red's was in fact unprotected. BOB'S CASING CREWSexercise or'rightsiguaranteed them by Section7 of the Act,and the allegations of the complaint in that regard shouldbe dismissed.THE REMEDYHaving found that Respondentengaged incertainunfair labor practices, I shall recommend that it berequired tocease anddesist therefrom and take certainaffirmativeactionfoundnecessaryanddesigned toeffectuate the policies of the Act.Having found that Respondent violated Section8(a)(1)and (3) of the Act by denying reemployment to Billy RayLoper because he had engaged in concerted activityprotected by Section 7 of the Act, I shall recommend thatitbe required to forthwith offer him employment as aregular full timecaser,the job for which he applied,without prejudice to his seniority or other rights, privilegesand working conditions, and make him whole for any lossof earnings he suffered as a result of Respondent's refusalto employ him on August 7, 1968, by paying to him asum of money equal to that which he would have earnedhad he been employed by Respondent on August 7, 1968,to the date he is offered such employment, less his netearningsduring that period, computed in accordance withtheBoard's formula set forth inF.W.WoolworthCompany,90 NLRB 289, with interest thereon at the rateof 6 percent per annum, as provided inIsisPlumbing &HeatingCo.,138NLRB 716. To assist in procuringcompliance with this provision, it will be recommendedthatRespondent be required to preserve and makeavailable to authorized agents of the Board, all payrolland other records necessary or useful to determinecompliance with the Board's order, or in computing theamount of backpay due thereunder.Becauseof the character of the unfair labor practicesfound,which go to the very heart of the Act, I shallrecommend that Respondent be required to cease anddesist from in anymanner interferingwith, restraining, orcoercing its employees in the exercise of rights guaranteedby Section 7 of the Act.N.L.R.B. v. Entwistle Mfg. Co.,120 F.2d 532 (C.A. 4).RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, it is recommended that the NationalLabor Relations Board order Bob's Casing Crews, Inc.,its officers, agents, successors, and assigns, to:1.Cease and desist from:(a)Refusing to employ or reemploy applicants foremployment because they haveengaged inconcertedactivities protected by Section 7 of the National LaborRelations Act, as amended.(b)DiscouragingmembershipinLocal826,InternationalUnion of OperatingEngineers,AFL-CIO,or any other labororganization,by discharging, refusingto employ, or in any other manner discriminating againstany employee in regard to his hire or tenure ofemployment or any term or condition of employment.(c) In any other mannerinterferingwith, restraining, orcoercing its employeesin the exerciseof the right toself-organization, to form labororganizations,to bargaincollectively through representatives of their own choosing,and to engagein other concerted activities for the purposeof collectivebargainingor other mutual aid or protection,7or torefrainfrom any and all such activities.2.Take the following affirmative action designed andfound necessary to effectuate the policies of the Act:(a)Forthwith offer Billy Ray Loper employment as aregular fulltime caser,without prejudice to his seniority,or other rights privileges or working conditions, and makehim whole for any loss ofearningshe suffered, in themannersetforth in the section hereof entitled "TheRemedy."(b)Preserve and, upon request, make available toauthorized agents of the Board, for examination andcopying,allpayroll records, social security paymentrecords, timecards, personnel records and reports, and allother records necessary or useful to determine compliancewith this order,or incomputing the amount of backpaydue hereunder.(c)Notify Billy Ray Loper if presently serving in theArmed Forces of the United States of his right toemployment with Respondent upon application, afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended.(d)Post at its shop and plant premises in Odessa,Texas, copies of the notice attached hereto marked"Appendix."" Copies of said notice on forms furnished bytheRegional Director for Region 16 of the Board (FortWorth,Texas), shall after being duly signed by anauthorized representative, be posted immediately uponreceipt thereof and bemaintainedby it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to its employees are customarily posted, andtake all reasonable steps necessary to insure that saidnotices are not altered, defaced or covered by any othermaterial.(e)Notify the aforesaid Regional Director, in writing,within 20 days from the receipt of this Decision, whatstepsithas taken to comply herewith."IT IS FURTHER ORDERED thatthe complaint herein, tothe extent that it alleges that Respondent interferedwith, restrained and coerced its employees, otherthan by its refusal to reemploy Loper, be and thesame is dismissed."In the event this RecommendedOrder is adopted by theBoard thewords "a Decision and Order" shall be substituted for the words"RecommendedOrder of a TrialExaminer"in the notice. In the furtherevent that the Board'sOrder isenforcedby a decree of a United StatesCourt of Appeals,the words"a Decree oftheUnited States Court ofAppeals EnforcinganOrder" shallbe substitutedfor the words "aDecisionand Order.""In the event these Recommendations are adoptedby theBoard, thisprovision shall bemodifiedto read:"Notify the aforesaidRegionalDirector,inwriting,within 10days fromreceiptof this Order, what stepsithas takento comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder- to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:After a trial at which all sides had the chance topresent evidence, a Trial Examiner of the National LaborRelations Board has found that we violated the law andhas ordered us to post this notice to inform our employees 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDof their rights.WE WILL NOT fire,refuse to hire, or in any othermanner discriminate against any employee because hejoins,assists, or supports a union.As theTrial Examinerfound thatwe violated thelaw when we refusedto reemployBilly Ray Loper as aregular full time caser,WE WILL offerhim a job as aregular full time caser;with full seniority,and we willmake up thepay he lost,togetherwith 6 percentinterest.WE WILL notify Billy Ray Loper,if presently servingin the Armed Forces of the UnitedStates,of his rightto employment,upon application,inaccordance withthe SelectiveServiceActand the Universal MilitaryTraining andService Act,as amended,after dischargefrom the Armed Forces.The law gives all our employees these rights:To organize themselvesTo form,join, or help unionsTo bargain as a group through a representativethey chooseTo act togetherfor collective bargaining or othermutual aid or protectionTo refuse to do any orall of these thingsWe assureyou WE WILL NOT do anythingto interferewith you in the exercise of these rights.Every employeeisfree to become or remain a memberof Local 826,International Union of Operating Engineers,AFL-CIO,or any otherunion,or not to becomeor remain amember of any union.DatedByBOB'SCASINGCREWS,INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectlywith the Board'sRegional Office,Room 8A24,Federal Office Building,819 Taylor Street,FortWorth,Texas 76102,Telephone 817-334-3921.